IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-12-00393-CV

                  IN RE NORRIS KINRICK AUTHER ALEXIS


                                  Original Proceeding



                            MEMORANDUM OPINION


       Relator, Norris Kinrick Auther Alexis, requests habeas-corpus relief from a July

25, 2012 order holding him in contempt and ordering his commitment to county jail for

a period not to exceed 180 days. We modify the order as set forth below, and we deny

relator’s requested relief in all other respects.

                                      I.     BACKGROUND

       On February 1, 2010, Quillia Alexis filed her original petition for divorce. On the

same day as the filing, the trial court entered a temporary restraining order, enjoining

relator from, among other things, “[d]estroying, removing, concealing, encumbering,

transferring, or otherwise harming or reducing the value of the property of one or both
of the parties”; damaging, tampering, or destroying the tangible property of one or both

of the parties; selling, transferring, assigning, mortgaging, encumbering, or alienating

any property; opening or diverting Quillia’s mail; and operating or exercising control

over the couple’s 1997 Mercedes E-320 or 2001 Mercedes SLK-320 motor vehicles.

        Subsequently, the trial court entered temporary orders requiring relator to pay,

among other things, the monthly mortgage debt service on the couple’s house. In

addition, the trial court ordered that Quillia have exclusive and private use and

possession of a 1950 Chevrolet Deluxe motor vehicle, the 2001 Mercedes SLK-320, a

2000 BMW 740i motor vehicle, and the mineral-rights income associated with the

couple’s property. On the other hand, relator was granted exclusive use and possession

of the 1997 Mercedes E320, a 2000 Ford F350 motor vehicle, a 1936 Plymouth Coupe

motor vehicle, and the couple’s house. The trial court’s temporary orders also included

a temporary injunction, much of which mirrored the previously-granted temporary

restraining order.

        Thereafter, Quillia filed a motion for enforcement, alleging that relator violated

numerous provisions of the trial court’s temporary orders and, thus, was in contempt of

court. Specifically, Quillia asserted that relator: (1) failed to pay $2,400 in spousal

maintenance; (2) failed to give her possession of the 2000 BMW 740i, which relator

allegedly totaled and kept the $9,363.05 in insurance proceeds; (3) incurred $2,500 in

debt on services to be performed on the 1950 Chevrolet Deluxe and failed to pay the

debt; (4) incurred $3,600 in debt for services to be performed on the 1936 Plymouth

Coupe and failed to pay the debt; and (5) failed to pay $6,039.52 in past-due mortgage


In re Alexis                                                                        Page 2
payments, $470.90 in past-due insurance, $3,878.37 in past-due property taxes, and

$592.96 in past-due utility bills. Quillia also asserted that relator transferred, assigned,

sold, or destroyed numerous other property contained in the marital estate, resulting in

a significant reduction of the community property. In addition, Quillia contended that

relator diverted her mail and took possession of an IRS “innocent spouse” refund check

made out to her in the amount of $531.00.

        A hearing on Quillia’s motion for enforcement was set, and the trial court began

hearing testimony on the motion on May 30, 2012. The hearings on Quillia’s motion

took place on May 30, 2012; June 6, 2012; June 22, 2012; and July 25, 2012. At each of

these hearings, relator was represented by attorney, Ricardo De Los Santos. Prior to the

first hearing, De Los Santos mailed a letter to the trial court indicating that he was

representing relator “for the limited purpose of this hearing . . . on a Pro-Bono basis.”

De Los Santos also stated that relator agreed to the limited representation.                     The

Reporter’s Record demonstrates that De Los Santos actively participated in the hearings

by questioning witnesses, making objections, and proffering evidence.1

        However, it appears that relator filed a pro se motion for enforcement against

Quillia. On July 25, 2012, the trial court, after hearing Quillia’s motion for enforcement,

conducted a hearing on relator’s motion. For this motion, relator advanced pro se.

        At the conclusion of the hearings, the trial court concluded that relator had

violated numerous court orders and that he had the ability to comply. As a result, the


        1 In particular, De Los Santos informed the trial court that he was representing Alexis solely
regarding the “allegations of the contempt.” Further, Alexis admitted at the hearings that he has had
three previous attorneys work on this case on his behalf.


In re Alexis                                                                                   Page 3
trial court held relator in contempt for each violation and ordered that he be confined in

the Johnson County jail for a period not to exceed 180 days. The trial court also ordered

that relator pay $21,140.90 in attorney’s fees, expenses, and costs to Quillia’s attorney

and $10,981.75 to reimburse Quillia for the “innocent spouse” check and past due

mortgage, insurance, taxes, and utility bills incurred while he had exclusive possession

of the couple’s house. Finally, the trial court ordered that relator “not be given good

conduct time credit for time spent in the county jail.”2 On October 29, 2012, relator filed

this petition for writ of habeas corpus.

                                             II.     ANALYSIS

        In support of his habeas petition, relator raises six issues. Specifically, relator

argues that: (1) the contempt order and subsequent incarceration violates his due-

process rights because he was not given notice of his right against self-incrimination,

right to a jury, and right to court-appointed counsel; (2) his due-process rights were

violated because the contempt order denied him good-time credit; (3) the temporary

orders upon which the contempt order is based were not specific enough; and (4) the

order of contempt and incarceration was based on the performance of an impossible act.

        Relator’s original habeas-corpus proceeding in this Court is a collateral attack on

the contempt order. In re Marks, 365 S.W.3d 843, 844 (Tex. App.—Fort Worth 2012, orig.

proceeding). The purpose of the proceeding is to determine whether the contemnor

was afforded due process of law or if the order of contempt is void. See Ex parte Casillas,



        2 At the May 30, 2012 hearing, Quillia testified that Alexis had pleaded guilty in Tarrant County,
Texas, to molesting a child.


In re Alexis                                                                                       Page 4
25 S.W.3d 296, 298 (Tex. App.—San Antonio 2000, orig. proceeding). A court will issue

a writ of habeas corpus if the order underlying the contempt is void or if the contempt

order itself is void. Id. “A contempt order is void if it is beyond the power of the court

to enter it, or if it deprives the relator of liberty without due process of law.” Id. at 298-

99. When collaterally attacked in a habeas-corpus proceeding, a judgment is presumed

valid until the relator has discharged his burden showing otherwise. In re Marks, 365
S.W.3d at 844-45.

A.      Self-Incrimination

        The record reflects that relator was represented by counsel at all of the hearings

on Quillia’s motion for enforcement—the operative motion in this case that resulted in

relator’s incarceration. Further, the Texas Court of Criminal Appeals has held that

“when an accused voluntarily takes the stand he waives his privilege against self-

incrimination at the hearing at which he takes the stand.” Hernandez v. State, 506 S.W.2d
884, 886 (Tex. Crim. App. 1974); see Ex parte Tankersley, 650 S.W.2d 550, 551 (Tex. App.—

Fort Worth 1983, writ ref’d n.r.e.) (holding that relator waived his claim against self-

incrimination when neither he nor his attorney asserted it in the trial court). When a

defendant, represented by counsel, takes the stand to testify in his or her own defense,

that act is understood to have been undertaken voluntarily and with full knowledge of

his or her rights. Mullane v. State, 475 S.W.2d 924, 926 (Tex. Crim. App. 1971). Thus, we

conclude that relator waived any privilege against self-incrimination that he had under

the Fifth Amendment of the United States Constitution when his counsel put him on the

stand to testify and when neither he nor his attorney claimed the privilege in the trial


In re Alexis                                                                            Page 5
court. See Ex parte Tankersley, 650 S.W.2d at 551; see also In re Corder, 332 S.W.3d 498, 501

(Tex. App.—Houston [1st Dist.] 2009, orig. proceeding).

B.      Right to a Jury Trial

        Although an absolute right to trial by jury in contempt proceedings does not

exist, an alleged contemnor possesses such a right in criminal contempt cases in which

the punishment assessed is “serious.” See Muniz v. Hoffman, 422 U.S. 454, 475-77, 95 S.

Ct. 2178, 2190-91, 45 L. Ed. 2d 319 (1975); Ex parte Griffin, 682 S.W.2d 261, 262 (Tex. 1984)

(orig. proceeding); In re Newby, 370 S.W.3d 463, 466 (Tex. App.—Fort Worth 2012, orig.

proceeding).     Punishment assessed for criminal contempt beyond 180 days is

considered “serious” and may not be assessed unless there was a jury trial or a jury

waiver. Ex parte Sproull, 815 S.W.2d 250, 250 (Tex. 1991) (orig. proceeding); In re Newby,
370 S.W.3d at 466. Section 21.002(b) of the Texas Government Code provides that

punishment for a single act of contempt of court is a fine of not more than $500 or

confinement in the county jail for not more than six months or both. TEX. GOV’T CODE

ANN. § 21.002(b) (West 2004).       Punishment within these limits is characterized as

“petty.” See Ex parte Werblud, 536 S.W.2d at 547; In re Newby, 370 S.W.3d at 466.

        Relator asserts that he was entitled to notice of his right to a jury trial because

Quillia’s enforcement motion requested that the trial court hold him in contempt for

seventy-six violations of the underlying temporary orders and each violation subjected

him to imprisonment of up to 180 days.             Accordingly, relator argues that this

demonstrates a possibility that the trial court would assess “serious” punishment.

However, the trial court’s contempt order clearly states that “[a] jury was waived”; that


In re Alexis                                                                           Page 6
relator is in contempt for each of the separate violations mentioned in the order; and

that relator should be confined in the Johnson County jail for a period not to exceed 180

days.

        We find the portion of the trial court’s order indicating that relator waived his

right to a jury to be noteworthy. This finding connotes that relator was provided notice

of his right to a jury and voluntarily waived that right. The fact that relator was

represented by counsel at all of the relevant enforcement hearings supports the trial

court’s finding. Moreover, cases of criminal contempt in which the sentence actually

imposed does not exceed six months’ imprisonment, as is the case here, are exempt from

the requirements of a jury trial. See Taylor v. Hayes, 418 U.S. 488, 495-96, 94 S. Ct. 2697,

2702, 41 L. Ed. 2d 897 (1974); Ex parte Werblud, 536 S.W.2d at 547. Accordingly, we do

not believe that relator has discharged his burden in showing that the trial court

violated his due-process rights with regard to his perceived right to a jury trial.

C.      Right to Appointed Counsel

        Here, it does not appear that the trial court advised relator of his right to

appointed counsel. However, we do not believe that such an instruction was necessary

considering attorney De Los Santos agreed to handle relator’s case on a pro-bono basis

with relator’s consent. As such, we cannot say that relator’s due-process rights were

violated with regard to his right to counsel. Accordingly, we overrule relator’s first

three issues.




In re Alexis                                                                          Page 7
D.      Good-Conduct Time Credit

        In his fourth issue, relator argues that the trial court had no authority to limit the

operation of good-conduct time credit. The Texas Code of Criminal Procedure provides

that:

        The sheriff in charge of each county jail may grant commutation of time
        for good conduct, industry, and obedience. A deduction not to exceed one
        day for each day of the original sentence actually served may be made for
        the term or terms of sentences if a charge of misconduct has not been
        sustained against the defendant.

TEX. CODE CRIM. PROC. ANN. art. 42.032, § 2 (West Supp. 2012). Both the Texas Supreme

Court and the Texas Court of Criminal Appeals have held that good-conduct time

credit is available to one serving a sentence for contempt. See Ex parte Roosth, 881
S.W.2d 300, 301 (Tex. 1994) (orig. proceeding); Ex parte Acly, 711 S.W.2d 627, 628 (Tex.

1986) (orig. proceeding); see also Ex parte Daniels, 722 S.W.2d 707, 711-12 (Tex. Crim.

App. 1987) (orig. proceeding); Kopeski v. Martin, 629 S.W.2d 743, 745 (Tex. Crim. App.

1982) (orig. proceeding). “The trial court does not have the authority to restrict a

sheriff’s discretion concerning the granting of good-conduct time.” Jones v. State, 176
S.W.3d 47, 52 (Tex. App.—Houston [1st Dist.] 2004, no pet.).

        Because relator was taken into custody under an order holding him in contempt,

he is eligible for good-conduct time credit. See In re Davis, 305 S.W.3d 326, 333 (Tex.

App.—Houston [14th Dist.] 2010, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN.

art. 42.032; Ex parte Daniels, 722 S.W.2d at 711-12; Ex parte Suter, 920 S.W.2d 685, 687 n.1

(Tex. App.—Houston [1st Dist.] 1995, orig. proceeding)). Accordingly, we hold that the

portion of the trial court’s contempt order withholding good-conduct time credit is


In re Alexis                                                                            Page 8
void.    But, if a severable portion of a contempt or commitment order is void, an

appellate court may strike the offending portion and deny relief as to the valid portion

of the order. See In re Zapata, 129 S.W.3d 775, 780-81 (Tex. App.—Fort Worth 2004, orig.

proceeding) (citing Ex parte Roosth, 881 S.W.2d at 301); In re Patillo, 32 S.W.3d 907, 909

(Tex. App.—Corpus Christi 2000, orig. proceeding); see also In re Durant, No. 02-09-

00079-CV, 2009 Tex. App. LEXIS 7203, at *7 (Tex. App.—Fort Worth Sept. 10, 2009, orig.

proceeding) (mem. op.).      We therefore modify the portion of the contempt order

denying relator the opportunity for “good conduct time credit for time spent in the

county jail.” See Ex parte Roosth, 881 S.W.2d at 301; In re Davis, 305 S.W.3d at 333; In re

Zapata, 129 S.W.3d at 780-81. Accordingly, we sustain relator’s fourth issue pertaining

to good-conduct time credit.

E.      The Specificity of the Trial Court’s Temporary Orders

        In his fifth issue, relator argues that his due-process rights were violated because

the trial court held him in contempt based on an order that was not sufficiently clear

and specific. Specifically, relator asserts that the trial court’s temporary orders were

vague because they ordered him not to encumber marital property but allowed him to

make expenditures for everyday living expenses and reasonable attorney’s fees. Relator

states that he was forced to encumber marital property to pay for everyday living

expenses because he lost his job.

        The Texas Supreme Court has stated that: “To be enforceable by contempt, a

decree must ‘set forth the terms of compliance in clear, specific[,] and unambiguous

terms so that the person charged with obeying the decree will readily know exactly


In re Alexis                                                                          Page 9
what duties and obligations are imposed upon him.’” Ex parte Acker, 949 S.W.2d 314,

317 (Tex. 1997) (quoting Ex parte Chambers, 898 S.W.2d 257, 260 (Tex. 1995)).

Interpretation of the order should not rest on implication or conjecture. Id.

        “Where the court seeks to punish . . . by imprisonment for the
        disobedience of an order or command, such order or command must carry
        with it no uncertainty, and must not be susceptible of different meanings
        or construction, but must be in the form of a command, and, when tested
        by itself, must speak definitely the meaning and purpose of the court in
        ordering.”

Ex parte Slavin, 412 S.W.2d 43, 45 (Tex. 1967) (quoting Ex parte Duncan, 42 Tex. Crim.
661, 62 S.W. 758, 760 (Tex. Crim. App. 1901); see Ex parte Glover, 701 S.W.2d 639, 640

(Tex. 1985). Only the existence of reasonable, alternative constructions will prevent the

enforcement of the order. Ex parte Chambers, 898 S.W.2d at 260.

        Here, the trial court’s temporary orders stated that relator is authorized: (1) “To

make expenditures and incur indebtedness for reasonable and necessary living

expenses for food, clothing, shelter, transportation, and medical care”; and (2) “To make

expenditures and incur indebtedness for reasonable attorney’s fees and expenses in

connection with this suit.”    The temporary orders also required relator to provide

Quillia with “exclusive and private use and possession” of the 1950 Chevrolet Deluxe,

the 2001 Mercedes SLK-320, the 2000 BMW 740i, and the mineral-rights income from the

couple’s property. In addition, relator was specifically enjoined from, among other

things, damaging or destroying the couple’s tangible property; selling, transferring,

assigning, mortgaging, encumbering, or alienating any of the couple’s property; and

opening or diverting mail addressed to the other party. Irrespective of the fact that



In re Alexis                                                                        Page 10
relator lost his job on account of his own criminal act, nowhere in the temporary orders

is relator authorized to encumber the couple’s community property for his own living

expenses.

        We do not find relator’s insistence that the trial court’s temporary orders

authorized him to encumber, sell, or destroy the couple’s community property to pay

his living expenses to be persuasive. In fact, one of the purposes of the temporary

orders was to maintain the status quo so that the trial court could divide the couple’s

property in a just and right manner at the trial on the merits. See TEX. FAM. CODE ANN. §

6.502 (West 2006) (providing that, while a suit for the dissolution of a marriage is

pending, the trial court may grant “a temporary injunction for the preservation of the

property and the protection of the parties as deemed necessary and equitable”); Butnaru

v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002) (noting that the purpose of a temporary

injunction is to preserve the status quo of the litigation’s subject matter pending a trial

on the merits). However, relator admitted that he took out loans on the couple’s

property, including that which was ordered to be turned over to Quillia. In addition,

relator admitted to opening mail addressed to Quillia and selling items that were

arguably a part of the marital estate. Each of these acts clearly violated the trial court’s

temporary orders.

        We believe that the trial court’s temporary orders are sufficiently clear, specific,

and unambiguous. See Ex parte Acker, 949 S.W.2d at 317; Ex parte Chambers, 898 S.W.2d

at 260; see also Ex parte Slavin, 412 S.W.2d at 45. Accordingly, we cannot say that relator

was unaware of the duties and obligations imposed upon him to a degree that the


In re Alexis                                                                         Page 11
orders were not enforceable by contempt. See Ex parte Acker, 949 S.W.2d at 317; Ex parte

Chambers, 898 S.W.2d at 260; see also Ex parte Slavin, 412 S.W.2d at 45. As such, we

overrule relator’s fifth issue.

F.      Impossible Act

        In his sixth issue, relator contends that the trial court’s temporary orders

required him to make certain payments that he could not make because he had lost his

job and he pleaded guilty to a criminal allegation. Relator argues, without citing any

authority, that the trial court’s contempt order is void because the underlying

temporary orders required him to perform an impossible act. We disagree.

        Pursuant to the trial court’s temporary orders, relator was required to not only

make payments but also turn over several pieces of property to Quillia. In addition,

relator was enjoined from doing many things, including diverting Quillia’s mail and

diminishing the value of the community property. Therefore, regardless of relator’s

ability to make the required payments, the record demonstrates that relator refused to

turn over property to Quillia; that he diminished the value of the community property;

and that he diverted Quillia’s mail. Because the trial court’s contempt order can be

supported on other grounds, we do not find that relator’s alleged inability to pay, if

true, somehow renders the entire contempt order void. See, e.g., Rosemond v. Al-Lahiq,

331 S.W.3d 764, 766 (Tex. 2011) (per curiam) (“In the absence of findings of fact or

conclusions of law, a trial court’s judgment will be upheld on any theory supported by

the record . . . and any necessary findings of fact will be implied.”); Lopez v. Hansen, 947




In re Alexis                                                                         Page 12
S.W.2d 587, 589 (Tex. App.—Houston [1st Dist.] 1997, no writ) (same). As such, we

overrule relator’s sixth issue.

                                     III.    CONCLUSION

        Because we conclude that the trial court’s contempt order is void only to the

extent that it withholds good-conduct time credit, we modify the order by deleting the

portion denying relator the opportunity for “good conduct time credit for time spent in

the county jail.” In all other respects, we deny relator habeas relief.




                                                  AL SCOGGINS
                                                  Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Modified and denied
Opinion delivered and filed December 6, 2012
[CV06]




In re Alexis                                                                    Page 13